Citation Nr: 0336609	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for skin cancer.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision which denied 
service connection skin cancer.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to obtain copies of all relevant VA treatment 
records.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  In October 
2001, the RO requested VA outpatient treatment records for 
the period beginning in July 2000.  The Augusta, Georgia VA 
Medical Center, Downtown Division furnished treatment records 
for the period from August 2000 to October 2001.  It also 
informed the RO that "For further notes on this patient see 
CPRS under Ward Clerk Menu Option."  There is no indication 
in the claims folder that further information was requested.  

The VA outpatient treatment records report that the veteran 
received earlier treatment for unrelated conditions.  The 
veteran has never reported when or where he was initially 
treated for skin cancer.  The available records note a 
history of basal cell carcinoma, but do not report when or 
where this disease was first found.  The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  However, since further development is otherwise 
necessary, the Board is affording him yet another opportunity 
to report relevant treatment.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should ask the veteran to 
report where and when he was initially 
found to have basal cell carcinoma.  The 
RO should then take all necessary steps 
to obtain records of such treatment.

2.  The RO should request all records of 
the veteran's treatment for basal cell 
carcinoma at the VA Medical Center in 
Augusta, Georgia, and should determine 
the meaning of the notation on the 
response to its earlier request for 
records.  If the response means that 
additional relevant records are 
available, the RO should undertake to 
obtain those records.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




